DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 17 and 18 call for providing notification upon detection of an “abnormal” respiratory variation. The disclosure does not set forth how to perform this analysis or what is evaluated, and has no working examples of how to identify an abnormal respiratory variation, or any guidance whatsoever as to how to identify abnormality and decide if notification is necessary. As the range of possible characteristics of which can be evaluated, as well as the wide range of potential limits that might be considered “abnormal” for each of these characteristics, are not predictable, it would require undue experimentation for one of ordinary skill in the art to determine what parameters to evaluate and what thresholds to set for each parameter to determine an “abnormal” respiratory variation which requires notification. 

Claims 1, 3-5, 7, 8, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 7, and 19 each call for the analyzer to comprise a memory and processor configured to perform various tasks; the disclosure does not set forth the presence of a .

Claims 1, 3-5, 8, 9, 11-13, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 calls for comparing “ratios of amplitudes of the unit pulses and corresponding adjacent unit pulses”. The disclosure only provides for evaluating amplitudes of unit pulses and their corresponding preceding unit pulses (see figure 3 and pp. 11-12 as filed), not comparisons of the unit pulses on either side of the particular unit pulse as claimed. Still further, as the disclosure only sets forth finding one amplitude ratio for each particular unit pulse, the disclosure does not provide for how one would evaluate a unit pulse if the ratio with one of its corresponding unit pulses is within the range but the other of its corresponding unit pulses is not within the range. As such, the disclosure does not reasonably convey possession of evaluating whether ratios of amplitudes of the unit pulses and corresponding adjacent unit pulses are each within a selection range at the time the invention was filed. The same issue is also found in claims 9 and 19, and not remedied by any dependent claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9, 11-13, 15-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for finding “ratios of amplitudes of the unit pulses and corresponding adjacent unit pulses” and comparing these ratios to the selection range in order to select unit pulses which have ratios within the range. As set forth, this requires each unit pulse to be compared to both its preceding pulse and its subsequent pulse, but does not indicate or clarify whether that unit pulse would be selected if only one of its ratios is within the selection range. The same issue is also found in claim 9 and 19.
Claims 7 and 15 call for finding a single unit pulse wave which is used to determine a respiratory variation. It is entirely unclear how a respiratory variation can be found or even physically present in a single unit pulse wave, nor is this clarified by any part of the disclosure.
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  evaluating a respiratory . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8-13, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving physiological data, selecting a particular subset of the physiological data based on a selection range determined from the physiological data, and finding a respiratory variation from that data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited identification of a respiratory variation does not present any improvement to technology, does not effect any particular treatment, does not use any particular machine or transform any article, and is applied only by generally linking its use to a technological environment (the processor, memory, and display). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computing device does not Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well‐understood, routine, and conventional functions), where the use of a display for outputting a result is no more than the most basic conclusion of a computing process(see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity) and claims 9-16 are wholly unembodied and might be performed entirely mentally. As recited, the claims “acquire” data, which is not the same as active sensing and merely requires the input of data from some unspecified source – even if sensing were actively performed as part of the claimed invention it would still likely be an insignificant extrasolution activity of data gathering. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than an abstract idea.

Claims 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving physiological data, selecting a particular unit pulse wave by eliminating unit pulse waves having an amplitude which is outside a range derived from the plurality of pulse waves, and finding a respiratory variation from that single unit pulse wave, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited identification of a respiratory variation does not present any improvement to technology, does not effect any particular treatment, does not use any particular machine or transform any article, and is applied only by generally linking its use to a technological environment (the processor, memory, and display). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computing device does not perform any other tasks other than the basic manipulation of data as set forth above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea is embodied as a wholly generic “processor and memory” configured to manipulate data, serving as generic computing components doing basing computing tasks and providing a basic technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful ‐understood, routine, and conventional functions), where the use of a display for outputting a result is no more than the most basic conclusion of a computing process(see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity) and claims 9-16 are wholly unembodied and might be performed entirely mentally. As recited, the claims “acquire” data, which is not the same as active sensing and merely requires the input of data from some unspecified source – even if sensing were actively performed as part of the claimed invention it would still likely be an insignificant extrasolution activity of data gathering. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than an abstract idea. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving physiological data, selecting a particular unit pulse waves by eliminating unit pulse waves having an amplitude which is outside a range derived from the plurality of pulse waves, and finding a respiratory variation from the selected unit pulse waves, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited identification of a respiratory variation does not present any improvement to technology, does not effect any particular treatment, does not use any particular machine or transform any article, and is applied only by generally linking its use to a technological environment (the processor, memory, and display). The claim(s) does/do not include additional elements that are Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well‐understood, routine, and conventional functions), where the use of a display for outputting a result is no more than the most basic conclusion of a computing process(see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity) and claims 9-16 are wholly unembodied and might be performed entirely mentally. As recited, the claims “acquire” data, which is not the same as active sensing and merely requires the input of data from some unspecified source – even if sensing were actively performed as part of the claimed invention it would still likely be an insignificant extrasolution activity of data gathering. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than an abstract idea.

Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive. 
Regarding the rejections under 112a, Applicant continues to argue that one of ordinary skill would be enabled to present a notification of an abnormality without being required to determine whether an abnormality is present. This line of argument remains entirely unpersuasive. Applicant then argues that the disclosure sets forth finding an abnormality because it mentions generating an alarm when “a safe threshold” is exceeded. The examiner notes that it is not readily apparent that “a safe threshold” is considered an abnormality, nor does the narrow species “a safe threshold” come reasonably close to the numerous other issues which might fall under the genus of “abnormality” which the claim attempts to include.
Applicant then argues that some other device might perform the finding of an abnormality, such that the claimed invention does not need to do so; the Examiner notes that even if this were the case, the claimed invention would still require some sort of input or signal from this mythical other device indicating that the abnormality had been determined in order to result in notifying that an abnormality is present, but any input from this mythical other device is also not included in the claims, such that they remain incomplete.
Regarding whether one of ordinary skill in the art would “reasonably conclude” that a processor and memory are included in a disclosure which explicitly does not set forth using anything beyond a human mind to perform any tasks beyond, possibly, data gathering, the reasonable conclusion would be that tasks not recited as using any device in the context of a 

Regarding the rejection under 112b of claims 17 and 18, Applicant yet again argues that it is not necessary to determine if an abnormality is present prior to presenting a notification that such an abnormality is present. Applicant argues only that this is “not within the scope” of the claimed invention, but has not presented any alternative as to how one could present a notification of abnormality without first determining that it exists.
Regarding the rejections under 101, Applicant first presents the conclusory argument that the invention as a whole is an improvement because displaying data allows a medical practitioner “to utilize the information”. The Examiner notes that this improvement is not included in the claims, as this “utilization” of information is not part of the claimed invention.
Applicant then appears to believe that all of the claim elements are being treated as computer functions; this is not the case, as is clearly set forth above.
Applicant then argues that the claimed invention includes “the improvement” described in the specification even if it is not explicitly recited, and that this improvement is “improved/more accurate respiratory variation”, presenting extensive discussion that the improvement “exists in the device because it performs in an improved manner relative to existing devices” and that this improvement does not need to be explicitly identified in the disclosure. The Examiner notes that, not only is this supposed improvement not explicitly identified in the disclosure, Applicant’s remarks have not even identified any particular 

Applicant’s arguments with respect to the art rejections of the claims have been considered but are moot in light of the currently presented amendments to the claims; these remarks will be revisited if still applicable after future amendments resolve the other numerous issues found in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0249423 to Kitajima, which also discloses determining a respiratory variation from selected pulse waves which are selected by comparing ratios of amplitudes of adjacent pulse waves to a “selection criterion range”.

No art has been applied against the claims; however, as all claims are rejected under 112 and 101 they are not presently allowable and the question of prior art will be revisited upon resolution of these numerous other issues.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791